--------------------------------------------------------------------------------



AMENDED AND RESTATED
DEFERRED COMPENSATION PLAN


MIDSOUTH BANCORP INC.




As authorized by the Board of Directors of MidSouth Bancorp, Inc. (the
“Employer”) effective as of January 1, 2009, the Employer hereby amends and
restates the MidSouth Bancorp, Inc. Deferred Compensation Plan (the “Plan”) as
set forth below:


ARTICLE I
Participation by Subsidiaries


A banking subsidiary of the Employer may elect to participate in the Plan by
agreeing, in writing, to be bound by the terms and conditions of the Plan (a
“Participating Subsidiary”).


ARTICLE II
Participation


1. Eligibility. Any member of the Board of Directors of the Employer or the
Board of Directors of a Participating Subsidiary (a “Director”) shall be
eligible to participate in the Plan.
 
2. Participation. A Director may elect to participate In the Plan by executing a
Deferral Authorization substantially in the form attached hereto as Exhibit A.
 
3. Deferral Authorizations.  The terms of a Deferral Authorization shall provide
that a Director agrees to defer all or a specified percentage of his fees
payable for the performance of services as a member of the Board of Directors of
the Employer or a Participating Subsidiary pursuant to the terms of the Plan.
 


The following special rules shall apply to Deferral Authorizations:


a.  
Deferral Authorization may be executed at any time but shall not become
effective until the first day of the calendar year following the calendar year
in which such authorization is accepted by an authorized representative of the
Employer or a Participating Subsidiary.  Notwithstanding the foregoing, upon
first becoming eligible to participate in the Plan, a Director may execute a
Deferral Authorization within thirty (30) days thereafter, which may be
effective with respect to fees earned for services rendered after the date of
the election.

 


 
 

 
b.  
The Deferral Authorization shall be irrevocable for the duration of the calendar
year in which it becomes effective.  The percentage of Fees deferred pursuant to
a Deferral Authorization may be increased or decreased for any subsequent
calendar year, provided such new Deferral Authorization is submitted prior to
the first day of such subsequent calendar year.  Any such change shall become
effective as of the first day of such subsequent calendar year.

 


c.  
A Deferral Authorization shall remain in effect until it is modified in
accordance with Subparagraph (b).

 


ARTICLE III
Funding


1. Establishment of Trust. The Employer shall establish a revocable trust (the
“Trust”) substantially in accordance with the terms and conditions set forth in
Exhibit B. The terms of the Trust shall be incorporated in the Plan by this
reference.
 
2. Contributions. Within 30 days following the conclusion of each calendar
quarter, the Employer or Participating Subsidiary shall contribute to the Trust
aggregate Fees deferred pursuant to the Deferral Authorizations in effect during
such quarter; provided, however, that no contribution shall be made or required
to the extent such contribution would result in immediate taxation of such
deferral to the Director pursuant to Section 409A(b)(3) of the Internal Revenue
Code of 1986, as amended (“Code”).
 
3. Trustee. MidSouth Bank, N.A. shall be designated as the initial Trustee of
the Trust.
 
4. Ownership of Trust Assets. A Director has only an unsecured right to receive
benefits under the Plan from the Employer or Participating Subsidiary that
funded his Deferred Compensation Account, as a general creditor of the Employer
or Participating Subsidiary, as the case may be. Directors and their death
beneficiaries have no secured interest or special claim to the assets of the
Trust, and the assets of the Trust equal to the contributions by the Employer or
Participating Subsidiary, as the case may be, for its respective Directors plus
earnings thereon minus distributions with respect to such Directors shall be
subject to the payment of all claims of general creditors of the Employer upon
the insolvency or bankruptcy of the Employer or to the payment of claims of
general creditors of the Participating Subsidiary upon the insolvency or
bankruptcy of the Participating Subsidiary, as the case may be.
 
5. Distributions. The Trustee shall distribute the assets comprising the Trust
in accordance with the instructions of the Plan Administrator.
 


 
2

 




ARTICLE IV
Plan Administration
 
1. Plan Administration. The Executive Committee of the Board of Directors of the
Employer shall be designated to administer the Plan (the “Plan Administrator”)
on behalf of the Employer and each Participating Subsidiary.
 
2. Account. The Plan Administrator shall establish a Deferred Compensation
Account for each Director. Such account shall represent an accounting entry only
and shall not create an ownership interest in any specific asset or fund of the
Employer or any Participating Subsidiary.
 
3. Credits. As of the last day of each calendar month, Fees deferred pursuant to
a Director’s Deferral Authorization in effect during such month shall be
credited to his Deferred Compensation Account and shall be deemed invested in
Common Stock of Employer at a price based upon the closing sale price of such
stock on the last business day of the calendar month in which the deferral
occurred, or, if the Employer is not subject to Section 16 of the Securities
Exchange Act of 1934, at a price established by such other method determined in
good faith by the Plan Administrator.
 
Amounts representing dividends paid on Employer Common Stock shall he credited
to each Director’s Deferred Compensation Account and, on December 6 or the next
business day thereafter of each year, shall be used to purchase Employer Common
Stock based upon the value of Employer Common Stock on the purchase date.


4. Dividend and Voting Rights. The allocation of Common Stock of the Employer as
a deemed investment to a Director’s Deferred Compensation Account shall not
entitle such Director to any dividend or voting rights or any other rights as a
shareholder of Employer Common Stock.
 
5. Dilution and Adjustments in Capitalization. In the event of any change in the
outstanding shares of Employer Common Stock on account of a stock dividend or
stock split, recapitalization, merger, consolidation, spin-off, reorganization
or similar corporate change, Employer shall appropriately adjust the number or
kind of shares allocated to a Director’s Deferred Compensation Account.
 
6. Reporting. As soon as practicable after the conclusion of the calendar year,
the Plan Administrator shall furnish each Director with a statement indicating
the total number of shares of Employer Common Stock allocated to his Deferred
Compensation Account.
 


 
3

 


ARTICLE V
Distributions


 
1. Time of Distribution. The distribution of shares of Employer Common Stock
allocated pursuant to the terms of the Plan shall be made (a) 60 days after the
later of (i) the date on which a Director ceases providing services to the
Employer or a Participating Subsidiary, or (ii) the date on which a Director
attains age 65.
 
The Board, or any Committee of the Board which is established for such purpose,
may establish conditions that Directors or former Directors must satisfy in
order to be eligible to receive payment of their Plan accounts, which if not
satisfied, may result in a forfeiture of such Director’s benefits under the
Plan.  Such conditions shall be contained in the Director’s Deferral
Authorization.  For example, the Board or Committee may require that the
individual Board member or former Board member not be in a conflicting position
with any other similar institution within a 12-month period prior to the date of
distribution, may establish such procedures as it believes desirable to insure
that the securities laws are satisfied, and may establish such procedures as it
believes desirable to insure that the tax and labor laws are satisfied.
 
2. Delay of Certain Payments.  In the event that the Director is a “specified
employee” within the meaning of Section 409A of the Code (as determined by the
Employer or its delegate), any payments hereunder subject to Section 409A of the
Code shall not be paid or provided until the earlier of (A) the Director’s
death, or (B) the expiration of the 6-month period following Director’s
cessation of services to the Employer (“Delay Period”).  Any payments that are
delayed by virtue of this subparagraph shall (I) be paid in one payment at the
conclusion of the Delay Period and (II) include interest computed at five
percent (5%) per annum for the duration of the Delay Period.
 
For purposes of the Plan, a Director will not be considered to have ceased
providing services to the Employer and all Participating Subsidiaries, until the
Director experiences a “separation from service” within the meaning of
Section 409A of the Code.
 
3. Method of Payment. Distributions shall be made in the form of a single lump
sum payment, in shares of Common Stock of the Employer or cash, or any
combination thereof, as determined by the Plan Administrator in its sole
discretion.
 
4. Nature of Rights. If a Director dies prior to the distribution pursuant to
the Plan, the Director’s interest shall be distributed to such Director’s
designated beneficiary in the form of a single-sum payment within 60 days after
the Director’s death.
 
A Director shall be entitled to designate a beneficiary on the Deferral
Authorization. A Director may, at any time, modify his designation by completing
the applicable portion of a new Deferral Authorization. Such modifications shall
become


 
4

 


effective upon acceptance by an authorized representative of the Employer or a
Participating Subsidiary and shall constitute a revocation of all previous
designations.


If no designated beneficiary survives the Director, distribution of a Director’s
interest shall be made to the legal representative of the Director’s estate or
to a successor in accordance with a Judgment of Possession.


5. Bankruptcy. Notwithstanding any provision of the Plan to the contrary,
distributions to a Director or his beneficiary shall not commence (or
distributions shall cease) in the event the Employer or a Participating
Subsidiary is unable to meet its debts as they mature or is subject, as a
debtor, to a proceeding under the Bankruptcy Code. In such event the assets
comprising the Trust shall be distributed in accordance with an order form a
court of competent jurisdiction.
 
ARTICLE IV
Miscellaneous


1. Assignment. To the extent a Director or any other person acquires a
contractual right to receive payments pursuant to the Plan, such right shall not
be subject to assignment, pledge (including collateral for a loan or security
for the performance of an obligation), encumbrance or transfer except by will,
the laws of descent and distribution or pursuant to a qualified domestic
relations order. Any attempt to assign, pledge encumber of transfer such right
shall not be recognized by the Employer, a Participating Subsidiary, the Trustee
or the Plan Administrator.
 
2. Amendment and Termination. The Employer, through its Board of Directors,
shall have the right to amend or terminate the Plan; provided, however, that no
such amendment or termination shall affect Fees previously deferred, or
otherwise result in the payment or distribution thereof at any time other than
such time as permitted under the terms of the Plan as a effect prior to such
amendment or terminations.
 
3. Trust Assets. The provisions of the Plan and Trust shall not create a trust
or other fiduciary relationship of any kind between the Employer, the Trustee,
the Plan Administrator or a Participating Subsidiary and a Director, his
beneficiary or any other person. Any asset (and the earnings thereon) comprising
the Trust shall constitute a general asset of the Employer, to the extent such
assets were contributed by the Employer, or of the Participating Subsidiary, to
the extent such assets were contributed by the Participating Subsidiary, and no
other person shall have any interest in such asset.
 
To the extent a Director or any other person acquires a contractual right to
receive payments pursuant to the Plan, such right shall be no greater than the
right of any unsecured general creditor of the Employer or a Participating
Subsidiary.
 



4. Applicable Law. The Plan shall be governed by the laws of the State of
Louisiana.  This Plan is intended to comply with the distribution and other
requirements under Section 409A of the Code.  For any payments to be made under
this Plan that are subject to Section 409A of the Code, the Plan shall be
interpreted and applied in a manner consistent with the requirements of Section
409A of the Code and the regulations promulgated thereunder.
 


EXECUTED in multiple counterparts, each of which shall be treated as an
original, as set forth below:


WITNESSES:                                                                                     MIDSOUTH
BANCORP INC.


/s/ Sally D. Gary
    BY:  /s/ C. R. Cloutier
/s/ Shaleen B.
Pellerin                                                                    C.
R. Cloutier
    President & CEO




DATE: December 17, 2008


 
6

 


RESTATED
DEFERRED COMPENSATION TRUST
MIDSOUTH BANCORP INC.




As authorized by the Board of Directors of MidSouth Bancorp, Inc. (the
“Employer”), the Employer and the MidSouth Bank, N.A. (the “Trustee”) hereby
restate the MidSouth Bancorp, Inc. Deferred Compensation Trust (the ‘Trust”) to
reflect the original Trust and changes made to the Trust as set forth below:


WITNESSETH:


WHEREAS, the Board of Directors of the Employer authorized the adoption of the
Deferred Compensation Plan of Employer (the “Plan”), effective as of June 13,
1990;


WHEREAS, under the terms of the Plan the Employer is required to establish a
fund for the purpose of accumulating amounts required to satisfy its obligations
under the Plan;


WHEREAS, the Trustee agrees to act as the fiduciary of such fund;


NOW, THEREFORE, the Employer and the Trustee agree as follows:


ARTICLE I
GENERAL PROVISIONS


1. Name. The Trust shall be known as the Deferred Compensation Trust of MidSouth
Bancorp, Inc.
 
2. Creation of Trust, The Employer hereby establishes, and the Trustee hereby
accepts, a trust consisting of cash or other property paid or delivered to the
Trustee.
 
3. Trust Assets. The assets comprising the Trust, whether principal or income,
shall, at all times, remain the property of the Employer, to the extent such
assets are attributable property contributed by the Employer, or the
Participating Subsidiary, to the extent such assets are attributable property
contributed by the Participating Subsidiary. No person, other than the Trustee
and the Employer or Participating Subsidiary shall have any beneficial or other
ownership interest in the assets comprising the Trust.
 


 
7

 


4. Revocation. The Trust shall be revocable trust, and the Employer, through its
Board of Directors, may revoke, terminate, amend or modify the Trust in its
discretion.
 
5. Incorporation by Reference. In the event of a conflict between the terms of
the Plan and the Trust, the terms of the Plan shall govern. The terms of the
Plan shall be incorporated in the Trust by this reference.
 
6. Statement of Intent. This Trust is Intended as a vehicle to pay benefits
under the Plan without rendering the Plan a “funded plan” for purposes of Title
I of the Employee Retirement Income Security Act of 1974, and without causing
Directors to be taxed before they actually receive benefits. Although the
purpose of the Trust is to permit the Employer or a Participating Subsidiary to
accumulate amounts required to satisfy its obligations under the Plan, the
Directors shall not have an interest, whether direct or indirect, in all or any
portion of the assets comprising the Trust, except an interest as an unsecured
general creditor of the Employer or the Participating Subsidiary. The Trust
shall not be deemed to create a fiduciary relationship between either the
Employer or a Participating Subsidiary or the Trustee and the Directors.
 


ARTICLE II
CONTRIBUTIONS


The Trustee shall be fully accountable for all contributions actually received
by it, but shall have no duty to require any such contribution or to determine
whether the amount of any contribution complies with the provisions of the Plan.




ARTICLE III
DISTRIBUTIONS


1. Distributions. Payment shall be made from the Trust by the Trustee to such
persons, at such times, in such form, and in such amounts as the Plan
Administrator shall direct, in writing. The Trustee shall be fully protected in
making or discontinuing payments from the Trust in accordance with the
directions of the Plan Administrator. The Trustee shall have no responsibility
to determine whether the directions of the Plan Administrator comply with the
terms of the Plan or applicable law.
 
2. Withholding. The Trustee is authorized, to the extent required by applicable
law, to withhold from any distribution the amount of any tax required to be
withheld.
 


 
8

 


3. Employer Common Stock. If a distribution is to be made in the form of
Employer Common Stock, the Trustee shall cause the Employer to issue an
appropriate stock certificate, and the Trustee shall deliver such certificate.
Employer Common Stock distributed by the Trustee may include such legend
restrictions on transferability as Employer may reasonably require In order to
ensure compliance with the terms of the Plan or applicable federal or State
securities laws.
 


ARTICLE IV
INVESTMENTS


1. Powers. The Trustee shall invest the assets comprising the Trust primarily or
solely in Employer Common Stock. Subject to the investment policy set forth in
the preceding sentence and the terms of this Trust, the Trustee shall have the
power and authority conferred on trustees under the Louisiana Trust Code.
Investments shall be made in accordance with the written Instructions of the
Plan Administrator who shall direct the Trustee as to (a) the number of shares
to be purchased, (b) the price per share to be paid, and (c) from whom such
shares shall be purchased. The Trustee shall have no duty to determine whether
any such acquisition complies with the provisions of the Plan or applicable
federal or state securities laws.
 
In the event the Trustee is required to acquire or dispose of Employer Common
Stock under circumstances which require the registration of the Plan or of such
stock under the Securities Act of 1933 or the qualification of the securities
under the blue-sky laws of any state, then the Employer or a Participating
Subsidiary, at its own expense, shall take such actions as may be necessary or
appropriate to effect such registration or qualification. and the Trustee shall
postpone the payment of any distribution until such time as such registration or
qualification is effected.


The Trustee shall not be liable for the acquisition, retention or disposition of
Employer Common Stock in accordance with the provisions of this Article IV or
for any loss or diminution in value of such stock, unless such loss or
diminution is due to gross negligence or a lack of good faith.


2. Dividends.  Cash dividends payable on Employer Common Stock held in the Trust
shall be applied to the purchase of additional shares of such stock as soon as
practicable, after the payment of any applicable Federal or state income tax.
Such purchases shall be at the direction of the Plan Administrator as provided
in Paragraph I of Article IV.
 
Stock dividends, stock splits, and other distributions payable on Employer
Common Stock as the result of a recapitalization or other adjustment in the
capitalization
 
 
of the Employer shall be treated as principal and held by the Trustee pursuant
to the terms of the Trust.


3. Exercise of Voting Rights. The Trustee shall exercise the voting rights
attributable to Employer Common Stock held in the Trust in accordance with the
instructions of the Plan Administrator.
 
4. Nominee. The Trustee may register the assets comprising the Trust in the name
of the Trustee or the Trustee’s nominee. Further, the Trustee may hold any
security in bearer form. Notwithstanding the foregoing, however, the Employer,
to the extent such assets were contributed by the Employer, or the Participating
Subsidiary, to the extent such assets were contributed by the Participating
Subsidiary shall, at all times, be the beneficial owner of such assets (and the
earnings thereon).
 
5. Acquisition of Employer Common Stock. The Trustee shall purchase, from time
to time, Employer Common Stock in accordance with the instructions of the Plan
Administrator on the open market or by private purchase, including purchase from
the Employer of authorized but unissued shares and shares held as treasury
stock. Such purchases shall be made in accordance with the purchase price
directed by the Plan Administrator. With respect to the purchase of Employer
Common Stock acquired through public or private purchase, the Employer or a
Participating Subsidiary shall pay the actual expenses of such transaction.
 


ARTICLE V
ACCOUNTING


Within a reasonable period after the close of each calendar year, the Trustee
shall furnish the Plan Administrator with a complete accounting showing the
assets held in the Trust as of the last day of such year and the fair market
value of such assets. The accounting shall also contain a statement of any
purchases, sales, distributions, and contributions which occurred during the
calendar year.


For purposes of completing the accounting contemplated in the preceding
sentence, the Plan Administrator shall provide the Trustee with the fair market
value of Employer Common Stock held by the Trustee. The Trustee shall be
entitled to rely on such valuation, and such valuation may be incorporated by
reference in any report or accounting prepared by the Trustee.


ARTICLE VI
MISCELLANEOUS
 
 



1. Fees and Expenses.  Any brokerage fee, commission or expense incurred in
connection with the purchase of Employer Common Stock shall be paid directly by
the employer, to the extent such expenses relate to Directors of the Employer,
and by the Participating Subsidiary, to the extent such expenses relate to the
Directors of the Participating Subsidiary. Additional expenses or charges
related to the administration of the Trust shall also be paid by the Employer or
the Participating Subsidiary, as the case may be. Notwithstanding the foregoing,
the Trustee shall pay any applicable Federal or State income tax from the assets
comprising the Trust.
 
2. Compensation. The Trustee shall receive such compensation as may he agreed
upon by the Trustee and the Plan Administrator. Such compensation shall be paid
directly by the Employer or the Participating Subsidiary in such proportion as
the Plan Administrator shall determine.
 
3. Qualification. The Trustee shall not be required to qualify before, be
appointed by, or in the absence of a breach of trust, account to any court or
obtain the order or approval of any court in the exercise of any power given
under the terms of the Trust.
 
4. Reliance. The Plan Administrator and the Employer shall furnish the Trustee
with the names and specimen signatures of the person or persons authorized to
act on its behalf. The Trustee shall be entitled to rely upon the fact that any
person so named is authorized to act until such time as the Trustee receives
subsequent written notice.
 
The Trustee is entitled to rely on all directions and information provided by
the person or persons designated in accordance with this Paragraph (4) and shall
not be liable for any action or inaction taken pursuant thereto.


5. Resignation or Removal. The Trustee may resign at any time by giving thirty
days written notice to the Plan Administrator, Upon such resignation becoming
effective, the Trustee shall perform all acts necessary to transfer the assets
of the Trust to a successor trustee.
 
The Plan Administrator may remove the Trustee at any time by giving thirty days’
written notice the Trust. Upon such removal becoming effective, the Trustee
shall perform all acts necessary to transfer the assets of the Trust to a
successor trustee.


The Plan Administrator shall have the power to appoint a successor trustee. The
successor trustee shall have the powers conferred upon the Trustee under the
terms of the Plan and the Trust.
 



6. Indemnification. The Employer and the Participating Subsidiary agree to
indemnify and hold harmless the Trustee from all liabilities and claims arising
from the performance of its duties in accordance with the terms of the Trust,
unless such liability, claim or expense results from a grossly negligent act or
omission or an act or omission performed in bad faith.
 
7. Governing Law. The terms of the Trust shall be governed by the laws of the
State of Louisiana.
 
8. Bankruptcy of Employer or Participating Subsidiary. For purposes of this
Trust, the term “Bankruptcy or Insolvency” means that the Employer or
Participating Subsidiary is subject to a pending proceeding as a debtor under
the bankruptcy laws of the United States or similar laws of the State of
Louisiana.
 


In the event of Employer’s or Participating Subsidiary’s Bankruptcy or
Insolvency or In the event the Employer or Participating Subsidiary is unable to
meet its debts as they mature, Its Board of Directors or Chief Executive Officer
of Employer shall notify the Trustee, in writing, within five days of such
event. The Trustee may independently determine that the Employer or
Participating Subsidiary is Bankrupt or Insolvent based upon written notice from
a creditor of Employer or Participating Subsidiary. Unless the Trustee has
actual knowledge of the Employer’s or Participating Subsidiary’s Bankruptcy or
Insolvency, the Trustee shall have no duty to inquire whether the Employer or
Participating Subsidiary is Bankrupt or Insolvent, and the Trustee may rely upon
such evidence as may be furnished to Trustee by the Employer.


When so notified of the Employer’s or Participating Subsidiary’s Bankruptcy,
Insolvency or inability to meet its debts as they mature, the Trustee shall
suspend payments to Directors of such Bankrupt or Insolvent Employer or
Participating Subsidiary and their beneficiaries, shall hold Trust assets
attributable to such Employer or Participating Subsidiary for the benefit of the
general creditors of such Employer or the Participating Subsidiary, as the case
may be, and shall deliver the assets to satisfy creditors’ claims as directed by
a court of competent jurisdiction. If the Board of Directors or Chief Executive
Officer of Employer notifies the Trustee that the Employer or Participating
Subsidiary is no longer Bankrupt, Insolvent or unable to meet its debts as they
mature, the Trustee shall resume payments to Directors and their beneficiaries
out of whatever assets the Trust may then have.


9. Directors’ Rights. The Directors and their beneficiaries have no vested
interests in any assets of the Trust, Although it is expected that Plan Benefits
will be paid in full or in part from Trust assets, the Directors and their
beneficiaries have no secured right to any benefit, and upon the Bankruptcy or
Insolvency of the Employer or the Participating Subsidiary, as the case may be,
shall have only the same rights in Trust
 
 
assets as any other unsecured creditor of the Employer or Participating
Subsidiary, as the case may be, has.
 
10. Tax Status of the Trust. The Trust Is intended to constitute a grantor trust
within the meaning of Section 671 of the Internal Revenue Code of 1986.
 
11. General Assets of Employer or Participating Subsidiary. Notwithstanding any
provision of the Trust or the Plan to the contrary, the assets comprising the
Trust shall, at all times, be assets of the Employer, to the extent such assets
were contributed by the Employer, or the Participating Subsidiary, to the extent
such assets were contributed by the Participating Subsidiary, available to
satisfy the obligations of the Employer or the Participating Subsidiary, as the
case may be, in the event of the Employer’s or Participating Subsidiary’s, as
the case may be, Bankruptcy or Insolvency as provided in paragraph 8 of Article
VI.
 


This document may be executed in counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same document.
 
WITNESSES:
MIDSOUTH  BANCORP, INC.


/s/ Sally D. Gary                   BY: /s/ C.R. Cloutier
         C. R. Cloutier
/s/ Shaleen B.
Pellerin                                                                         President
& CEO


    



WITNESSES:
MIDSOUTH  BANK, N.A.



/s/ Sally D. Gary
BY: /s/ Karen L. Hail
        Karen L. Hail
/s/ Shaleen B.
Pellerin                                                                       Executive
Vice President




DATE: December 17, 2008


 
13

 




 Exhibit A
DEFERRAL AUTHORIZATION TO PARTICIPATE IN THE
DEFERRED COMPENSATION PLAN FOR
MEMBERS OF THE BOARD OF DIRECTORS OF
MIDSOUTH BANCORP, INC. AND
PARTICIPATING SUBSIDIARIES
 
 
1.           The amount of my compensation that I, as a member of the Board of
Directors of
Board of Directors of MidSouth Bancorp, Inc. and/or MidSouth Bank, N.A., elect
to have deferred, invested in common stock of MidSouth Bancorp, Inc. and
distributed subject to the terms of the Deferred Compensation Plan for Members
of the Board of Directors of MidSouth Bancorp, Inc. and Participating
Subsidiaries is as follows:


(Check applicable blanks)


                    All Board and Committee meeting fees


__________ % of All Board and Committee meeting fees


2.           By indicating "Yes" below, I elect that the percentage of Fees
deferred pursuant to
Paragraph 1 above may not be decreased by me at any time before December 31,
200_.


  _________YES


__________NO


3.           I elect to commence participation in the Plan effective as of the
1st day of January,
200_.


 
14

 


4.
In the event of my death, my interest in the balance in the Deferred
Compensation Account is to be paid to the following person or persons:



__________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________


(If more than one beneficiary is named, please designate the portion that each
beneficiary is to receive.)


 _______________________
Signature
        


______________
    Date


This election was accepted at  5:00 o'clock p.m.  on the   day of
June   , 200_.


 MIDSOUTH BANCORP, INC.


BY:       ______________________
C. R. Cloutier
President & C.E.O.


MIDSOUTH  BANK, N.A.


BY:       _______________________
Karen L. Hail
Senior Executive Vice President

--------------------------------------------------------------------------------


